Citation Nr: 0841998	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO. 06-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a sinus disorder. 

2. Entitlement to a disability rating in excess of 10 percent 
for rhinitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1958 until 
February 1977. 

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana for additional development. Prior to 
the Remand, this matter was before the BVA on appeal from a 
March 2005 rating decision. 

The veteran also appears to raise claims for service 
connection for sleep apnea, headaches, and loss of the sense 
of smell secondary to his service-connected rhinitis, as 
indicated in his April 2007 hearing testimony. However, these 
matters are not before the Board because they have not been 
prepared for appellate review. Accordingly, these matters are 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. A May 2000 rating decision denied service connection for a 
sinus disorder; the veteran did not file a substantive appeal 
and the decision became final. 

2. The May 2000 rating decision represents the last final 
disallowance of entitlement to service connection for a sinus 
disorder. 

3. The evidence associated with the claims file subsequent to 
the May 2000 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a sinus disorder. 

4. The veteran's service-connected rhinitis is manifested by 
20 percent left nasal obstruction and 60 percent right nasal 
obstruction, without the presence of polyps.   


CONCLUSIONS OF LAW

1. Evidence received since the final May 2000 determination, 
wherein the RO denied the veteran's claim of entitlement to 
service connection for a sinus disorder, is not new and 
material evidence, and the veteran's claim for that benefit 
is not reopened. 38 U.S.C.A. §§  5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§  3.104(a), 3.156, 3.159, 
20.1103 (2007). 

2. The criteria for an evaluation in excess of 10 percent for 
rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.97, Diagnostic Code 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In this case, the notice letter provided to the veteran in 
April 2008, in regards to the sinus disorder claim, included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied. Consequently, 
the Board finds that adequate notice has been provided, as he 
was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial. Any problems as to the timing of notice were cured by 
the subsequent readjudication of the claim with a July 2008 
Supplemental Statement of the Case.

For an increased-compensation claim, such as the claim for a 
higher rating for rhinitis, § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2005, prior to the initial RO decision that is the 
subject of this appeal. The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence. He was 
also asked to submit evidence and/or information in his 
possession to the RO. 

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. In addition, he 
was provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal by 
correspondence dated in April 2008. Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied. 

Furthermore, the April 2008 VCAA letter met the requirements 
of Vazquez-Flores as to content. Although the timing of the 
notice was after the initial adjudication of the claim, any 
timing error was cured by the subsequent readjudication of 
the claim in July 2008.

For this reason, no further development is required regarding 
the duty to notify. Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records. The 
veteran has provided statements and was afforded an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge. He was also 
provided additional time to provide additional private 
medical records in regards to his claim, but no additional 
records were provided. In addition, he was afforded VA 
medical examinations, in regards to his rhinitis claim, most 
recently in June 2008. 

Additionally, in regards to his claim to reopen his claim for 
service connection for a sinus disorder, in the absence of 
new and material evidence submitted by the claimant, the duty 
to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that have not been obtained. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence 

The veteran seeks to reopen a previously denied claim for 
service connection for a sinus disorder. A review of the 
record indicates that the veteran was previously denied 
service connection for a sinus disorder in a May 2000 rating 
decision. The veteran filed a Notice of Disagreement in May 
2000 and a Statement of the Case was issued in June 2000. No 
Substantive Appeal was filed in regards to the claim and the 
May 2000 rating decision became final. 38 C.F.R. § 20.1103. 

The RO appears to have denied reopening the veteran's claim. 
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action. Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the May 2000 rating 
decision consisted of service medical records indicating one 
complaint of a sinus problem in September 1975 and multiple 
physical examinations that found no problems in regards to 
the sinuses. A January 1977 Report of Medical History only 
noted sinusitis by history. Also of record were medical 
records from Fort Polk indicating sinus problems, as 
indicated in an October 1994 record. VA examinations, 
including from May 1991, also indicated that the veteran's 
sinuses were completely normal. VA outpatient treatment 
records were also of record reporting treatment for chronic 
rhinitis, as shown in a March 2000 record.  No medical 
opinion evidence was of record finding that his sinus 
disorder was due to service. The final, May 2000 rating 
decision found that there was no evidence linking the 
veteran's treatment for a sinus disorder to his military 
service. 

Subsequent to the May 2000 rating decision, additional VA 
outpatient treatment records were associated with the claims 
file. They generally indicated that the veteran was treated 
for a sinus disorder and rhinitis. For example, a July 2000 
VA CT also found him to have normal paranasal sinuses. A May 
2001 VA outpatient treatment record noted treatment for the 
veteran's sinus drainage; an April 2007 VA outpatient 
treatment record noted reported sinusitis.  The record also 
indicated that the veteran received surgery for a sinus 
disorder, in January 2005. A June 2008 VA examination found 
no evidence of sinus disease. None of the newly associated 
medical records provided a medical nexus opinion relating the 
etiology of the veteran's a sinus disorder to service. 

The additional evidence also includes testimony presented by 
the veteran during the hearing held in April 20087.  He 
asserted that his sinus problems began in service around 1959 
or 1960.  

Although the evidence submitted since the May 2000 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material. None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's sinus disorder to his active service, which was 
essentially the basis of his previous claim denial. The newly 
submitted medical evidence only demonstrates what was 
previously known, that the veteran was previously been 
diagnosed and treated for a sinus disorder. Additionally, the 
new lay evidence associated with the claim attesting to the 
veteran's current sinus disorder is redundant of earlier 
evidence indicating treatment for such a disorder. The 
evidence received since the May 2000 rating decision does not 
contain credible medical evidence indicting that the veteran 
has a sinus disorder related to service. Therefore, the 
additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the veteran's 
claimed a sinus disorder is related to service, and does not 
raise a reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection may not be reopened. 

Rhinitis 

The veteran also contends that his service-connected rhinitis 
is more severe than indicated by the 10 percent evaluation 
granted him, as indicated in his March 2006 VA Form 9. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007). In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. 

During the hearing held in April 2007, the veteran testified 
that his rhinitis was severe and had required surgery in 
April 2005.  He said that as soon as he lies down to go to 
sleep, his nose blocks up completely.  He said that during 
the day he had some problems breathing through his nose, but 
the problems were not as bad as at night.

VA outpatient treatment records generally reflect complaints 
and findings consistent with that noted in the formal VA 
examination reports and generally indicate treatment for 
chronic rhinitis, as indicated in an April 2007 VA outpatient 
treatment record.

A VA examination was provided to the veteran in June 2008. 
His current rhinitis symptoms included nasal congestion and 
excess nasal mucous. The veteran had 20 percent of left nasal 
obstruction and 60 percent of right nasal obstruction. No 
polyps were present. There was also no permanent hypertrophy 
of turbinates from bacterial rhinitis or evidence of Wegner's 
granulomatosis or granulomatous infection.  A VA examination 
report dated in February 2005 contains similar information.  
At that time, it was noted that the left side of his nose was 
clear with a good unimpeded airflow, and the right side had 
airflow which was reduced by only 35%.  

Under Diagnostic Code 6522, allergic or vasomotor rhinitis 
with polyps warrants a 30 percent rating. When the condition 
is not productive of polyps, but with greater than 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, a 10 percent rating is warranted.

After a careful review of the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a rating in excess of 10 percent. The 
veteran was found to have greater than 50 percent obstruction 
of the nasal passage of the right side only, but to have less 
than 50 percent for the left side. The evidence also 
uniformly shows that the condition is not productive of 
polyps. As such, the criteria required for a 10 percent 
rating, much less a 30 percent rating, have not been met. 
Additionally, an evaluation under Diagnostic Code 6523 is not 
applicable, as the June 2008 VA examiner found the veteran to 
not have bacterial rhinitis. Diagnostic Code 6524 is also not 
applicable as granulomatous rhinitis was similarly not found.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for an evaluation 
in excess of 10 percent for rhinitis is denied. 


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim for entitlement to service 
connection for a sinus disorder is denied. 

An evaluation in excess of 10 percent for rhinitis is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


